Title: To George Washington from Moses Ashley, 15 October 1782
From: Ashley, Moses
To: Washington, George


                  
                     Sir
                     Dobbs-ferry Octr 15th 1782
                  
                  I have the honor to send by the bearer several letters recieved from New-York by a flagg this day.
                  I have also recieved permissions from Sir Guy Carleton, for a Mr Redfield from the State of Connecticut, and Lieut. Wheaton of the Rhode Island Regiment to be recieved on board the enemys guard ships to perform their business.  and as they had your Excellencys leave for a flagg for that purpose, & were waiting at this post to obtain permission to be recieved on board, I have given them the above mentioned permission.
                  I must request your Excellencys directions respecting, a Mr Chalmers who has lately come from the enemy, & says he was an Officer in their service; he was delivered to me a prisoner, by Major Smith whom I relieved, & expect  has reported concerning him.  I am your Excellencys most Obedt & very humle Servt
                  
                     M. Ashley. Majr
                     
                  
               